Citation Nr: 0944480	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-38 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether the Veteran's notice of disagreement with a May 2004 
rating decision that denied service connection for 
posttraumatic stress disorder (PTSD) was timely filed.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina that the Veteran had 
not submitted a timely notice of disagreement (NOD) regarding 
a rating decision in May 2004 that denied service connection 
for PTSD.


FINDING OF FACT

The Veteran did not submit an NOD within one year of the 
letter notifying him that his claim for service connection 
for PTSD was denied. 


CONCLUSION OF LAW

The Veteran did not file a timely NOD in regard to the May 
2004 rating decision that denied his claim for service 
connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

An appeal consists of a timely filed NOD in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Except 
in the case of simultaneously-contested claims, a claimant or 
his representative must file an NOD with a determination by 
the Agency of Original Jurisdiction (AOJ) within one year of 
the date the AOJ mails notice of that determination to him or 
her.  Otherwise, that determination will become final.  The 
date of mailing of the letter of notification will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  In the event that the postmark is not of record, the 
postmark date will be presumed to be five days prior to 
receipt of the document by the Department of Veterans 
Affairs.  In calculating this five-day period, Saturdays, 
Sundays and legal holidays will be excluded.  38 C.F.R. 
§ 20.302(a).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.302(b).

An NOD is a written communication from a claimant or from his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
While special wording is not required, the NOD must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
decisions were made on several issues at the same time, the 
specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the NOD must make that clear.  38 C.F.R. 
§ 20.201.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects that on May 8, 2004, the RO denied the 
Veteran's claim for service connection for PTSD and also 
denied a claim for service connection for hypertension.

The RO sent the Veteran a letter on May 14, 2004, informing 
him that his claims for service connection for PTSD and 
hypertension had been denied.  The letter advised the Veteran 
that he would have one year from the date of the letter to 
appeal the decision, and enclosed a VA Form 4107 ("Your 
Rights to Appeal Our Decision") explaining his right to 
appeal.

The Veteran attempted to file an NOD that was dated May 12, 
2005, and date-stamped as received by the RO on May 17, 2005.  
The postmarked envelope is not of record.  In this letter to 
the RO the Veteran generally stated that he disagreed with 
the decision dated in May 2004.

On May 19, 2005, the RO sent the Veteran a letter informing 
him that the aforementioned letter did not qualify as a valid 
NOD for the purposes of initiating an appeal.  The RO 
explained that the Veteran, or the Veteran's representative, 
may file an NOD with any specific determinations with which 
he disagreed.  He was informed that he should identify the 
specific issues in the rating decision that he disagreed 
with.  The RO informed the Veteran that in order to pursue an 
appeal, he had to provide this information within sixty days 
of the present letter or within one year of the date the RO 
advised him of the disputed determination, whichever was 
later.  

On August 3, 2005, the RO received a letter from the Veteran 
that stated he specifically disagreed with the RO's decision 
to deny service connection for PTSD.  He also included new 
documents in support of his claim for service connection.  

On August 8, 2005, the RO sent the Veteran a letter 
explaining that it could not take the Veteran's statement 
received on August 3, 2005, as an NOD because the appeal 
period had expired.  The RO informed the Veteran that in 
order to pursue an appeal to the Board, the Veteran had to 
provide the required information within sixty days of the May 
2005 letter or within one year of the date the RO advised him 
of the disputed determination, whichever was later.  The RO 
concluded that the Veteran's submittal had exceeded both 
periods of time.  

The Veteran sent a letter to the RO dated in September 2005 
that stated he disagreed with the RO's finding that his 
attempted NOD was not valid.  The Veteran requested an SOC 
and a traditional appeal on that issue.

In October 2006 the RO issued an SOC that decided a valid NOD 
was not received within the time limit for filing an NOD.  
The RO explained that the Veteran's first attempted NOD 
(dated May 12, 2005) did not specify the issues the Veteran 
wished to appeal.  The Veteran's second attempted NOD (dated 
August 1, 2005) was untimely as it was not received at the RO 
until August 3, 3005, and the appeal period had ended July 
19, 2005.  The RO concluded that as the Veteran did not file 
an NOD in accordance with 38 C.F.R. § 20.201, he did not file 
a valid NOD in a timely manner.

The Board notes that in October 2006 the RO readjudicated the 
Veteran's claim for service connection for PTSD.  The RO 
granted service connection for PTSD effective August 3, 2005, 
based on new and material evidence the Veteran had submitted 
with his second (untimely) NOD.  The RO granted an initial 
rating of 70 percent for the PTSD.

In December 2006 the Veteran submitted a formal appeal to the 
Board stating that he had mailed the first NOD before the one 
year expiration date.  In November 2007 the Veteran's service 
representative submitted a supporting letter also asserting 
the first NOD was timely mailed.  In October 2009 the 
Veteran's service representative filed a letter asserting the 
appeals period should be equitably tolled, based on the 
Veteran's mental incapacity as demonstrated by his 70 percent 
evaluation for PTSD.  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, the Board has considered the Veteran's 
correspondence to VA and correspondence from his service 
representative as set forth above.

In regard to the timeliness of the first attempted NOD (dated 
May 12, 2005, and received by the RO on May 17, 2005), the 
Board notes that as the postmarked letter is not of record, 
the five-day rule applies and the NOD is presumed to have 
been timely mailed.  However, at no point has the RO asserted 
the first attempted NOD was untimely; rather, the RO rejected 
the first NOD because it did not state with specificity the 
issue with which the Veteran was disagreeing.  Such 
specificity is clearly required by 38 C.F.R. § 20.201.  
Therefore, computation of the time limit based upon the 
postmark date, or lack thereof, of the first attempted NOD is 
irrelevant.

The valid NOD was not timely filed.  The appeal period 
expired July 19, 2005, 60 days after mailing of the RO's 
letter of May 19, 2005.  The Veteran's valid NOD was signed 
on August 1, 2005, and received by the RO on August 3, 2005.  
The Veteran accordingly clearly did not postmark the second 
NOD within the appeal period.

The Board accordingly finds the first attempted NOD was 
ineffective because of non-specificity and the valid NOD was 
untimely.  However, the Board must address the "equitable 
tolling" question raised by the Veteran's representative.

The Board notes that in Barrett v. Principi, 363, F.3d 1316 
(Fed. Cir. 2004), the U.S. Court of Appeals for the Federal 
Circuit held that, for the purposes of determining whether a 
claimant timely appealed to that particular court, equitable 
tolling is available where a Veteran is able to show that the 
failure to file was the direct result of a mental illness 
that rendered him incapable of rational thought or deliberate 
decision making, or incapable of handling his own affairs or 
unable to function in society. Id at 1321. 

In the aforementioned appellant's brief, it was argued that 
the Veteran suffered from significantly disabling PTSD that 
presented a situation that could justify the extension of 
equitable tolling.  In support of that contention, the 
representative cited the general rating criteria for the 70 
percent evaluation.

Under VA rating criteria, a 70 percent rating is awarded for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board notes that symptoms recited in the criteria in the 
rating schedule for evaluating mental disorders are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, 
recitation of the rating criteria do not establish this 
Veteran has all the symptoms indicated; rather, the RO's 
award of the 70 percent rating shows the RO considered the 
Veteran's PTSD to most closely approximate that level of 
disability, having resolved reasonable doubt in the Veteran's 
favor.

In this case, the medical records submitted by the Veteran, 
and on which the RO based service connection and the 70 
percent rating, show the Veteran occasionally missed work due 
to symptoms; reported being isolated and detached; described 
poor concentration, forgetfulness, irritability with 
outbursts of anger, and sleep disturbances.  However, the 
Veteran was not delusional or confused, and it was noted that 
he was in control of his behavior.  

The Board finds in this case the evidence does not show the 
Veteran's PTSD precluded him from filing a timely NOD.  
Accordingly, he did not meet the Barrett criteria.  

Based on the analysis above, the Board finds the Veteran did 
not submit a timely NOD in regard to the May 2004 rating 
decision that denied service connection for PTSD, and the 
instant appeal must be denied. 

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

As the Veteran did not file a timely notice of disagreement 
in regard to the May 2004 rating decision that denied service 
connection for PTSD, his appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


